Citation Nr: 1129051	
Decision Date: 08/08/11    Archive Date: 08/16/11

DOCKET NO.  09-08 689	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death. 

2.  Entitlement to dependency and indemnity compensation (DIC) under the provisions of 38 U.S.C.A. § 1151 for the cause of the Veteran's death claimed to have resulted from VA medical treatment. 

3.  Entitlement to Dependent's Educational Assistance pursuant to 38 U.S.C.A. Chapter 35.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Counsel


INTRODUCTION

The Veteran served on active duty from February 1972 to August 1973.  He died in December 2005.  The appellant is his surviving spouse.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO), in Portland, Oregon, which denied the issues on appeal.

A review of the record shows that the Veteran filed a petition to reopen the claim for service connection for hepatitis C.  Specifically, the RO issued a rating decision in May 2005 that determined that the Veteran had failed to submit new and material evidence to reopen the claim for service connection for hepatitis C.  He died in December 2005, which was clearly within the applicable appeal period.  Shortly thereafter, the appellant filed her claim for DIC, which included the issue of entitlement to accrued benefits.  The accrued benefits issue has not been considered by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.
REMAND

The Veteran died in December 2005.  His Certificate of Death listed his immediate cause of death as hepatic encephalopathy, due to or as a consequence of liver failure, due to or as a consequence of hepatitis C.  

The appellant contends, among other things, that compensation under the provisions of 38 U.S.C.A. § 1151 is warranted for the cause of the Veteran's death.   She argues that VA physicians over prescribed the Veteran acetaminophen, that that action accelerated the damage to his ultimately destroyed his liver, and ultimately contributed to a hastening of his death.  She also asserts that VA was negligent by precluding the Veteran from being a viable liver transplant candidate, which ultimately led to a hastening of the Veteran's death.  She maintains that there was no basis to VA's determination that the Veteran had psychosocial concerns, to include alcohol abuse and dietary issues, that rendered a poor candidate for a transplant.

Treatment records from the Portland VA Medical Center dated from March 2005 to November 2005 have been associated with the claims file.  These records include a June 2005 liver transplant psychiatric evaluation which diagnosed the Veteran with alcohol and marijuana dependence.  An October 2005 note indicated that the Veteran's application for liver transplantation had been declined due to issues of noncompliance.  An addendum to that note indicated that the Veteran initiated an automatic appeal through the VA Central Office (VACO) transplant office.  A November 2005 note revealed that the Veteran's case was turned down by the VACO transplant office after two separate appeals.  

To date, the decisions/determination made by the VACO transplant office and any documents generated in the development of those decisions have not been associated with the claims file.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  The RO should obtain and associate with the claims file all outstanding VACO transplant office documents relevant to the Veteran's appeals.

Additionally, the Veteran has also submitted claims for entitlement to service connection for the cause of the Veteran's death and entitlement to Dependent's Educational Assistance pursuant to 38 U.S.C.A. Chapter 35.  Given that the issue of entitlement to DIC under the provisions of 38 U.S.C.A. § 1151 for the cause of the Veteran's death has yet to be adjudicated and may have an impact on adjudication of the other issues, the Board concludes that the remaining claims are inextricably intertwined, and cannot be considered until the 38 U.S.C.A. § 1151 claim has been fully developed and adjudicated.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated).  

Similarly, as noted, the appellant has raised a claim for service connection for hepatitis C on the basis of accrued benefits.   This claim has to be considered by the RO.  However, the outcome a decision on this issue is clearly inextricably intertwined with the issue of service connection for the cause of the Veteran's death and entitlement to Dependent's Educational Assistance pursuant to 38 U.S.C.A. Chapter 35.  Adjudication of the accrued benefits claim is therefore necessary prior to final appellate review of these matters.

Accordingly, the case is REMANDED for the following action:

1. The RO should adjudicate whether new and material evidence was submitted to reopen the claim of service connection for hepatitis C for accrued benefits purposes.  If the determination is adverse to the appellant, she and her representative should be provided written notice of the adverse action and her right to appeal.
2. The RO should obtain a copy of any decision(s) rendered by the VA Central Office (VACO) transplant office regarding the Veteran's appeal of the Portland VA Medical Center's decision to decline his liver transplantation application.  All the records from the VACO transplant office that were used in considering the Veteran's appeals should be obtained and associated with the claims file.  Any negative development should be discussed and addressed in the claims file.

3. The RO should then readjudicate the issues on appeal based on the entirety of the evidence.  If the any benefit sought on appeal is not granted to the appellant's satisfaction, she and her representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).

_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



